Citation Nr: 1000449	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  06-39 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
tinnitus aurium, to include separate compensable evaluations 
for tinnitus in each ear.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to December 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 decision of the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas.  


FINDING OF FACT

The Veteran's bilateral tinnitus aurium is assigned a single 
10 percent rating, which is the maximum evaluation authorized 
under Diagnostic Code (DC) 6260.  


CONCLUSION OF LAW

The law precludes assignment of a disability rating greater 
than 10 percent for the service-connected bilateral tinnitus 
aurium, including separate compensable evaluations for 
tinnitus in each ear.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.87, DC 6260 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

The VA General Counsel has held, however, that the notice and 
duty to assist provisions of the VCAA are inapplicable where 
undisputed facts render a claimant ineligible for the benefit 
claimed and where further factual development could not lead 
to an award.  VAOPGCPREC 5-2004 (June 23, 2004); VAOPGCPREC 
2-2004 (March 9, 2004).  As will be discussed in this 
decision, a rating greater than 10 percent for bilateral 
tinnitus aurium, including separate compensable evaluations 
for tinnitus in each ear, is not warranted as a matter of 
law.  Any further discussion of the VCAA with respect to the 
claim is, therefore, not necessary.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is, in turn, based on the average 
impairment of earning capacity resulting from a given 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  Separate diagnostic codes identify the evaluations 
to be assigned to the various disabilities.  

Previously, in June 1971, the RO in Cleveland, Ohio granted 
service connection for tinnitus aurium and assigned a 
noncompensable evaluation to this disability, effective from 
December 1970.  By a January 1998 rating action, the RO in 
Waco, Texas awarded a compensable evaluation of 10 percent, 
effective from March 1997, for the Veteran's 
service-connected tinnitus aurium.  

In December 2005, the Veteran filed his current claim for an 
increased rating for his bilateral tinnitus.  In January 
2006, the RO denied this increased rating issue.  Following 
receipt of notification of that determination, the Veteran 
perfected a timely appeal of the denial of his claim.  
Throughout the current appeal, the Veteran has consistently 
maintained that separate compensable evaluations for tinnitus 
in each ear are warranted.  

Tinnitus is evaluated under DC 6260.  This diagnostic code 
was revised effective June 13, 2003.  The revisions were 
intended to codify VA's longstanding practice of assigning a 
single 10 percent evaluation for recurrent tinnitus, whether 
the sound is perceived as being in one ear or both ears, or 
in the head.  See Schedule for Rating 
Disabilities: Evaluation of Tinnitus, 68 Fed. Reg. 25,822 
(May 14, 2003).  

This diagnostic code has not changed and continues to 
stipulate that only a single evaluation for recurrent 
tinnitus will be assigned-whether the sound is perceived in 
one ear, both ears, or in the head.  38 C.F.R. § 4.87, 
DC 6260, Note 2 (2009); Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006) (affirming VA's longstanding interpretation 
of DC 6260 as authorizing only a single 10 percent rating for 
tinnitus, whether perceived as unilateral or bilateral).  
Accordingly, the appeal is denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

A disability rating greater than 10 percent for service-
connected bilateral tinnitus aurium, to include separate 
compensable evaluations for tinnitus in each ear, is denied.  



____________________________________________
JOHN NILON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


